               Case 21-15049-PDR           Doc 19     Filed 06/21/21      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

IN RE:
                                                               CASE NO.: 21-15049-PDR

ALTAGRACIA TAVAREZ
                                                               CHAPTER: 7
                       Debtor(s).
                                                       /


     NOTICE OF WITHDRAWAL OF OBJECTION TO DEBTOR’S EMERGENCY
           MOTION TO CONTINUE THE AUTOMATIC STAY [DE14]

         SECURED CREDITOR, U.S. Bank National Association, as trustee, on behalf of the
holders of the Credit Suisse First Boston Mortgage Securities Corp., Home Equity Pass Through
Certificates, Series 2007-1, serviced by Select Portfolio Servicing, Inc., by and through its
undersigned attorney, hereby gives Notice of Withdrawal of Objection to Debtor’s Emergency
Motion To Continue The Automatic Stay [DE14].
         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the SOUTHERN District of Florida, and I am in compliance with the additional
qualifications to practice in this Court set forth in the Local Rules.

                                                Respectfully submitted,
                                                    /s/ Corey M. Ohayon

                                               COREY M. OHAYON
                                               Florida Bar No.: 051323
                                               POPKIN & ROSALER, P.A.
                                               Attorney for Secured Creditor
                                               1701 West Hillsboro Boulevard, Ste 400
                                               Deerfield Beach, FL 33442
                                               Telephone: (954) 360-9030
                                               Facsimile: (954) 420-5187
                                               Email: bankruptcy@popkinrosaler.com




16-43733B2
              Case 21-15049-PDR      Doc 19   Filed 06/21/21   Page 2 of 2




        I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
electronic and/or Regular U.S. Mail to the parties listed on the below service list, this
this   21 day of   June , 2021.

Altagracia Tavarez
7825 Alhambra Boulevard
Miramar, FL 33023-5821

Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012

Trustee
Kenneth A Welt
4581 Weston Road Suite 355
Weston, FL 33331

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130




                                               By:    /s/ Corey Ohayon
                                                      COREY M. OHAYON
                                                      Florida Bar No.: 051323




16-43733B2
